Exhibit 3.1 Amended Articles of Incorporation ROSS MILLER Secretary of State 202 North Carson Street Carson, City, Nevada 89701-4201 (775) 684 5708 Website: secretaryofstate.biz Certificate of Amendment (PURSUANT TO NRS 78.) USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1.Name of corporation: PEBBLE BEACH ENTERPRISES, INC. 2.The articles have been amended as follows (provide article numbers, if available): 1. Name of Corporation: CMG HOLDINGS, INC. 3.
